Citation Nr: 1034900	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-30 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error in a July 1992 
rating decision that denied service connection for a psychiatric 
disability.

2.  Entitlement to an effective date earlier than February 22, 
2000 for the grant of service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to June 1960.  

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a February 2006 rating decision, by the Detroit, 
Michigan, Regional Office (RO), which granted service connection 
for anxiety disorder, evaluated as 30 percent disabling, 
effective from February 24, 2004.  The Veteran perfected an 
appeal of the effective date assigned.  Subsequently, a Decision 
Review Officer's decision, dated in August 2006, assigned an 
effective date of February 22, 2000, for the grant of service 
connection for anxiety disorder.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) (West 
2002).  


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a 
nervous disorder (VA Form 21-526) was received in August 1991.  

2.  The Veteran's claim for service connection for a psychiatric 
disorder was denied by a July 1992 rating decision.  By letter 
dated in July 1992, the Veteran was informed of the decision and 
of his procedural and appellate rights; he did not appeal.

3.  The Veteran's arguments with respect to the claim of CUE in a 
July 1992 rating decision amount to a disagreement with how the 
facts were weighed or contentions that VA failed to assist the 
Veteran.  

4.  Received at the RO on February 22, 2000, was a statement from 
the Veteran's representative, indicating that the Veteran sought 
to establish an informal claim for VA compensation in accordance 
with 38 C.F.R. § 3.155(a).  Submitted in support of his claim 
were private treatment reports showing a diagnosis of anxiety 
disorder.  

5.  The Veteran's request to reopen his claim of entitlement to 
service connection for a nervous disorder (VA Form 21-526) was 
received at the RO on February 24, 2004.  

6.  There was no formal or informal claim for service connection 
for a psychiatric disorder following the 1992 denial until 
February 22, 2000.  


CONCLUSIONS OF LAW

1.  The Veteran has not made a valid claim that a July 1992 RO 
decision denying service connection for a psychiatric disorder 
was clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2009).  

2.  The criteria for award of an effective date earlier than 
February 22, 2000, for the grant of service connection for 
anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.155, 3.157, 3.159, 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2009).  VA is 
required to provide the claimant with notice of what information 
or evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant with 
respect to the information and evidence necessary to substantiate 
the claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements must be 
provided to the claimant prior to the initial unfavorable 
decision by the AOJ.  Id.

As for the claim that there was clear and unmistakable error 
(CUE) in a prior RO rating decision dated July 2, 1992, the VCAA 
is not applicable.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  As for the earlier effective date question, the Board 
finds that the duty to notify and assist has been met.  

In the present case, the Board finds that VA has satisfied its 
duty to notify by way of a VCAA notice letter sent to the Veteran 
in March 2004 and an attachment sent in September 2008, in 
connection with the mailing of the notice of the RO's grant of an 
earlier effective date for service connection for an anxiety 
disorder.  Those documents, taken together, informed the Veteran 
of the information and evidence necessary to substantiate his 
claim.  He was notified of his and VA's respective duties for 
obtaining the information and evidence, and was also informed of 
the manner in which disability ratings and effective dates are 
assigned.  

II.  Factual Background

The Veteran served on active duty from January 1954 to June 1960.  
At the time of his enlistment examination in January 1954, the 
Veteran reported a history of nervous trouble; a psychiatric 
evaluation was reported to be normal.  A reenlistment examination 
in May 1957 was normal.  The service treatment records indicate 
that the Veteran was admitted to the neuropsychiatric service on 
May 5, 1960 with a diagnosis of anxiety reaction; he stated that 
the no longer felt capable of handling his job and 
responsibilities.  Following a thorough evaluation, the Veteran 
was diagnosed with passive dependency reaction; it was determined 
that this condition existed prior to enlistment.  

The Veteran's initial claim for service connection for a nervous 
disorder (VA Form 21-526) was received in August 1991.  In a 
Statement in Support of Claim (VA Form 21-4138), dated in August 
1991, the Veteran stated that he was applying for compensation 
for the nervous and mental condition that he developed while in 
service.  Submitted in support of the claim were private 
treatment reports dated from October 1985 to September 1990.  
These records do not reflect any complaints of or treatment for a 
nervous disorder, including anxiety reaction.  

In a statement in support of claim (VA Form 21-4138), dated in 
January 1992, the Veteran indicated that he wanted to amend his 
claim to include the theory that his nervous disorder was caused 
by exposure to toxic chemicals while serving in the Navy.  

By a rating action in July 1992, the RO denied the claim of 
service connection for an acquired psychiatric disorder.  This 
decision was based on a finding that the Veteran's diagnosed 
passive-dependency reaction was a constitutional or developmental 
abnormality.  It was also stated that there was no medical 
evidence of record indicating, given the Veteran's pre-service 
history, that the Veteran's diagnosed passive-dependency reaction 
was in any way related to exposure to toxic chemicals in service.  
By letter dated in July 1992, the RO notified the Veteran of its 
decision and of his appellate rights, but he did not initiate an 
appeal within the one-year period allowed.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.302(a).  As a result, the RO's 
decision became final.  38 C.F.R. § 20.1103.  

Of record is a statement from a friend of the Veteran, dated 
February 22, 2000, indicating that the Veteran wished to 
establish an informal claim for compensation benefits in 
accordance with 38 C.F.R. § 3.155(a).  Submitted in support of 
the claim were outpatient treatment reports from Life Guidance 
Services, dated from November 1999 to December 1999.  These 
records show that the Veteran was seen at the clinic in November 
1999, with complaints of nervousness and shaking; he stated that 
he was taking nerve pills.  The Veteran also reported difficulty 
sleeping when he is nervous.  The diagnostic impression was 
anxiety disorder.  

Received February 24, 2004 was an application for compensation 
(VA Form 21-526), wherein the Veteran indicated that he was 
seeking service connection for a nervous disorder.  Submitted in 
support of the claim were private treatment reports dated from 
October 1985 to January 2004.  These records show that the 
Veteran was diagnosed with an anxiety attack in July 2000.  

At a personal hearing in November 2005, the Veteran testified 
that he was discharged from service in 1960 as a result of his 
nervous disorder.  The Veteran indicated that, after 6 years of 
military service, it was suddenly decided that he was unfit for 
continued service.  The Veteran indicated that he was transferred 
to another ship and examined; at that time, he was told that he 
had a mental disorder.  The Veteran reported that he continued to 
experience problems with his nerves after his discharge from 
service; he continued to take nerve pills.  

The Veteran was afforded a VA examination in January 2006.  
Following an evaluation, the Veteran was diagnosed with anxiety 
disorder, not otherwise specified (NOS); and personality 
disorder, NOS, dependent features.  The examiner stated that it 
was his opinion that the Veteran's anxiety symptoms were the 
result of an acquired psychiatric disorder.  The examiner 
explained that a person with a personality disorder may develop 
an anxiety disorder.  He noted that the Veteran had no 
psychiatric disorder prior to service.  The examiner further 
noted that the Veteran was initially diagnosed with an anxiety 
reaction; it was then changed to passive dependency reaction; he 
observed that both diagnoses contained the term reaction and the 
Veteran was treated with anxiolytics.  The examiner also 
commented that personality disorder and reaction are not 
equivalent conditions.  

By a rating action in February 2006, the RO granted service 
connection for anxiety disorder; a 30 percent rating was 
assigned, effective February 24, 2004.  Subsequently, in August 
2006, a Decision Review Officer granted an earlier effective date 
of February 22, 2000 for the award of service connection for 
anxiety disorder.  



III.  Legal Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2009).  If a 
claim for disability compensation is received within one year 
after separation from service, the effective date of entitlement 
is the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b) (2).  

A rating decision becomes final if the Veteran does not timely 
perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.  Previous determinations that are final and 
binding, including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct in 
the absence of clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105(a).  

The proper effective date for the award of service connection 
based on receipt of new and material evidence following a prior 
final denial generally is the date of receipt of the claim to 
reopen or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q) (2), 3.400(r).  The 
United States Court of Appeals for Veterans Claims (Court) held, 
in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that "[t]he 
statutory framework simply does not allow for the Board to reach 
back to the date of the original claim as a possible effective 
date for an award of service-connected benefits that is 
predicated upon a reopened claim."  

Consequently, in order for the Veteran to be awarded an effective 
date based on an earlier claim, he must show CUE in the prior 
denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 
(1995).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  A decision that 
constitutes a reversal of a prior decision on the grounds of CUE 
has the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 U.S.C.A. § 7105.  

CUE is a failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  It is a very specific and rare kind of 
error of fact or law that compels the conclusion, as to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

The Court has established a three-pronged test to determine 
whether CUE is present in a prior determination: 1) either the 
correct facts, as they were known at the time, were not before 
the adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; 2) an error occurred based on the record and the law 
that existed at the time of the prior adjudication in question; 
and 3) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made."  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought. 38 C.F.R. § 3.155(a).  VA is required to identify and act 
on informal claims for benefits. 38 U.S.C. § 5110(b) (3); 38 
C.F.R. §§ 3.1(p), 3.155(a).  VA is not required to anticipate any 
potential claim for a particular benefit where no intention to 
raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  The 
intent to apply for benefits is an essential element of any 
claim, whether formal or informal, and such intent must be 
communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323 
(Fed. Cir. 2006).  

In this case, the Veteran contends that an effective date earlier 
than February 22, 2000, should be assigned for the grant of 
service connection for anxiety disorder, on the basis that there 
was a CUE in a July 1992 RO rating decision that denied service 
connection for a nervous disorder.  More specifically, the 
Veteran contends that the RO committed error in its determination 
in July 1992 that he had a preexisting personality disorder, 
diagnosed as passive dependency reaction.  See Notice of 
Disagreement (NOD) dated in April 2006; the Veteran argues that 
the RO did not give sufficient weight to a service treatment 
report, dated May 15, 1957, wherein a Navy doctor found him to be 
physically qualified for Honorable Discharge and reenlistment in 
the Navy.  Such evidence, the Veteran asserts, was sufficient to 
show that he acquired a nervous disorder during his second period 
of active duty.  

The service treatment records indicate that the Veteran was 
initially diagnosed as having an acute anxiety reaction in May 
1960.  Following an extensive period of hospitalization, the 
diagnosis was revised to a passive dependency reaction.  Private 
treatment reports, dated from 1985 to 1990, were negative for any 
complaints, clinical findings or diagnosis of a nervous disorder.  

The July 1992 RO denied service connection for a nervous 
disorder, noting that the medical evidence contained in the 
service treatment records did not show that the Veteran acquired 
a psychiatric disorder in service.  The RO found the Veteran's 
passive-dependency reaction to be a constitutional or 
developmental abnormality and not a disability under the law.  

While the Veteran now maintains that he has been suffering from 
an anxiety disorder since service, the claim of CUE now raised by 
the Veteran amounts to a disagreement with how the facts were 
viewed or weighed by the RO in 1992.  In fact, his argument now 
on appeal is that the RO should have given greater weight to the 
May 1957 report showing no psychiatric disability.  He also 
contends that the RO did not afford him the benefit of the doubt 
when it weighed the evidence favorable to him against that which 
tended to show that he had a personality disorder that pre-
existed service.  He also asserts that VA should have assisted 
him by obtaining additional medical opinion evidence.  These 
arguments do not rise to the level of a valid CUE claim.  Fugo, 
supra.  

The Board is mindful that the record today contains a private 
treatment report, dated in August 1999, which serves to establish 
that the Veteran currently suffers from anxiety reaction.  In 
addition, the January 2006 VA examiner's report explains that the 
Veteran's anxiety symptoms are the result of an acquired 
psychiatric disorder.  Such evidence, however, was not of record 
at the time of the July 1992 decision and thus it may not be used 
as a basis to determine whether there was CUE at that time.  
Although the RO did not order a psychological examination to be 
conducted in 1992, this does not amount CUE.  The Court has held 
that a breach of a duty to assist cannot form the basis for a 
claim of CUE.  Hazan v. Gober, 10 Vet. App. 511 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

In view of the foregoing, the Board finds that the Veteran has 
failed to raise a valid CUE claim.  His CUE claim must therefore 
be dismissed without prejudice to re-filing.

The procedural history in this case shows that the Veteran's 
claim for service connection for a nervous disorder was initially 
denied in the July 1992 rating decision.  In February 2000, the 
Veteran submitted an informal claim for VA compensation benefits, 
without specifically identifying the benefit sought.  No action 
was taken with respect to that claim.  In February 2004, the 
Veteran again submitted an application to reopen the claim for 
service connection for a nervous disorder.  The claim was 
reopened and service connection was granted.  The RO assigned a 
30 percent disability rating, effective February 24, 2004, which 
was later changed to February 22, 2000.  

The effective date assigned to the grant of entitlement to 
service connection was based on the date of receipt of a 
communication received at the RO on February 22, 2000, which was 
construed as a claim for reopen the claim for service connection 
for a nervous disorder.  See 38 C.F.R. § 3.400.  An earlier 
effective date in this case would thus require VA to construe a 
communication received earlier than February 22, 2000, as a claim 
to reopen.  

Following the final July 1992 rating decision, the Board can 
identify no claim to reopen for service connection for a nervous 
disorder received before February 22, 2000.  There is no 
correspondence from the Veteran during the relevant period.  In 
light of the foregoing, and after reviewing all of the evidence 
of record, the Board finds that the February 22, 2000 date of 
claim is the earliest possible date in determining an effective 
date in this case for the grant of service connection.  Thus, an 
effective date earlier than February 22, 2000 for service 
connection for an anxiety disorder is not warranted.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  


ORDER

A claim of CUE in a July 1992 decision that denied service 
connection for a psychiatric disability is dismissed without 
prejudice to re-filing.

An effective date earlier than February 22, 2000, for the grant 
of service connection for anxiety disorder is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


